Order                                                                                       Michigan Supreme Court
                                                                                                  Lansing, Michigan

  September 16, 2015                                                                                  Robert P. Young, Jr.,
                                                                                                                Chief Justice

                                                                                                      Stephen J. Markman
                                                                                                          Mary Beth Kelly
  150970                                                                                                   Brian K. Zahra
                                                                                                   Bridget M. McCormack
                                                                                                         David F. Viviano
                                                                                                     Richard H. Bernstein,
  KIMBERLY CORL, Personal Representative                                                                             Justices
  of the ESTATE OF BRADLEY SCOTT CORL,
              Plaintiff-Appellee,
  v                                                                SC: 150970
                                                                   COA: 319004
                                                                   Tuscola CC: 11-026733-NI
  HURON AND EASTERN RAILWAY
  COMPANY, INC., and RAILAMERICA, INC.,
           Defendants-Appellants.

  _________________________________________/

         On order of the Court, the application for leave to appeal the December 23, 2014
  judgment of the Court of Appeals is considered. We direct the Clerk to schedule oral
  argument on whether to grant the application or take other action. MCR 7.305(H)(1).
  The parties shall file supplemental briefs within 42 days of the date of this order
  addressing: (1) whether the Court of Appeals decision conflicts with Paddock v Tuscola
  & Saginaw Bay Railway Company, 225 Mich. App. 526 (1997), and MCL 462.317; and
  (2) whether Paddock was correctly decided. The parties should not submit mere
  restatements of their application papers.




                          I, Larry S. Royster, Clerk of the Michigan Supreme Court, certify that the
                    foregoing is a true and complete copy of the order entered at the direction of the Court.
                          September 16, 2015
           a0909
                                                                              Clerk